DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on 4/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2022.

This application is in condition for allowance except for the following formal matters: 
IN THE SPECIFICATION
	Re. Title: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --MOLD FOR FABRICATING A RADIO FREQUENCY (RF) COIL FOR A PLASMA PROCESSING APPARATUS--.
	

IN THE CLAIM
	Re. claim 3: The phrase “the desired negative shape” as recited in line 2 appears to be --the desired negative shape--.
	Cancel the non-elect claims 8-20.

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a mold for fabricating a radio frequency (RF) coil a plasma processing apparatus, comprising a cylindrical inner core having a first helically shaped groove formed within an outer surface of the cylindrical inner core, and a two-piece compression sleeve having a second helically shaped groove formed within an inner surface of the two-piece compression sleeve, wherein when portions of the two-piece compression sleeve are attached together, the two-piece compression sleeve is configured to surround the cylindrical inner core and provide a compressive force to a conductor arranged within the first and second helically shaped grooves to fabricate the RF coil. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda (US PAT. 7,372,351), Maguire et al. (US PAT. 6,842,101), and Sully (US PAT. 4,170,014) are cited to further show the state of the art with respect to an inductor coil or an antenna coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729